Citation Nr: 0842795	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-27 659	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In June 2008, a Board decision referred the veteran's claim 
for entitlement to TDIU, indicating that a timely Notice of 
Disagreement (NOD) was not filed in the context of the 
December 2006 rating decision denying TDIU.  In 
correspondence received in September 2008, the veteran filed 
a motion for reconsideration, essentially disagreeing with 
the finding that a timely NOD was not filed.  This 
supplemental decision will address solely that argument. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reflects that the veteran has in 
January 2007, the veteran submitted a letter which can be 
construed as a notice of disagreement with the denial of TDIU 
in the December 2006 rating decision.  It does not appear 
that a Statement of the Case has been issued on this issue.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required 
by 38 C.F.R. 
§ 19.26, including issuance of a Statement 
of the Case, so that the veteran may have 
the opportunity to complete an appeal on 
this issue (if he so desires) by filing a 
timely substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals 
 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




